UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA  I L E D
JUN 2 6 2013

t‘-lerk, U.S. Distn`ct & Bankruptcy

Marcus L. Williams, "OUHS fur the Dlstrict of Columbfa

Plaintiff,

civil Acri@n No.  f 61 @ 3/

Hon. Michael B. Donley et al.,

\;&S\/\JS\J§/£\/

Defendants.

MEMORANDUM OPINION AND ORDER
This matter is before the Court on its initial review of plaintiff’ s "Complaint Under the

Privacy Act of 1974 and Declaratory Judgment Act and for Injunctive Relief," accompanied by
an application to proceed in forma pauperis. The prolix complaint is difficult to follow, but
plaintiff once again seeks equitable relief against the Air Force with regard to his separation date,
court-rnartial, and dishonorable discharge. See Compl. at 12 (Prayer for Relief); cf Willz`ams v.
Dep’t ofthe Air Force, No. 10-1448 (UNA), 2010 WL 3417853 (D.D.C. Aug. 26, 2010), ajj"d,
409 Fed. Appx. 357 (D.C. Cir. Feb. 18, 2011) (dismissing case as precluded by Williams v.
Um'led Slales, 71 Fed. Cl. 194 (2006)). In addition, plaintiff challenges the alleged denial of his
Privacy Act request dated March 18, 2013, to access certain documents. Compl. at 10 (Third
Cause of Action). For the following reasons, the Court will grant plaintiff’ s motion to proceed in
forma pauperis, dismiss plaintiff s previously adjudicated claims for declaratory judgment (First
and Second Causes of Action), and direct the Clerk to assign the surviving Privacy Act access

claim to a district judge for further proceedings.

lvl

In the instant complaint, plaintiff states: "Most important to this case is the Master
Military Pay Account . . . entry line reporting (1) the Actual Date of Separation on 3 May 2002,
pursuant to a Court-Martial Order, and (2) notwithstanding a Certificate of Discharge or Release
from Active Duty . . . issued on 1 October 2004 . . . ." Compl. 11 4. But the correctness of
plaintiffs separation date and its effect on plaintiffs court-martial was previously adjudicated.
In one of plaintiffs cases, the Court of Federal Claims recounted that "[o]n April 25, 2006, the
court rejected Mr. Williams' request to have his date of separation modified . . . . On September
12, 2006, Mr. Williams filed a motion under RCFC 60(b) for relief from the court's decision and
judgment, claiming that a postjudgment change in his discharge certificate constituted newly
discovered evidence justifying relief. On September 29, 2006, the court denied that motion."
Williams v. U.S., No. 05-1123C, 2011 WL 2268966 at *1 (Fed. Cl. June 8, 2011). That court
considered plaintiffs "third-request for post judgment relief in what ostensibly was a military
pay case" and specifically rejected plaintiffs arguments that (1) a revision to his Certification of
Release or Discharge from Active Duty "retroactively nullified his original discharge papers . .
.," and (2) the revision affected the court’s jurisdiction to reject plaintiff s "request to have his
date of separation modified such that he would be deemed to have been separated from the Air
Force prior to his conviction for assault with a deadly weapon, forgery, and assorted other
crimes." Ia’. at *1-2.

When, as here, the same issue has been previously litigated and adjudicated, it is barred
from further consideration under the doctrine of collateral estoppel. See Ashe v. Swenson, 397
U.S. 43 6, 443 44 (1970) (collateral estoppel "means simply that when an issue of ultimate fact
has once been determined by a valid and final judgment, that issue cannot again be litigated

between the same parties in any future lawsuit."); accord Yamaha Corporatz`on of Amerz'ca v.
2

US., 961 F.2d 245, 254 (D.C. Cir. 1992). Although collateral estoppel is an affirmative defense,
"courts may dismiss sua sponte when they are on notice that a claim [or issue] has been
previously decided because of the policy interest in avoiding ‘unnecessary judicial waste.’ "
Walker v. Seldman, 471 F. Supp. 2d 106, 114 n.12 (D.D.C.2007) (quoting Arizorza v. Caliform`a,
530 U.S. 392, 412 (2000)); see accord Rosena'ahl v. Nixorz, 360 Fed. Appx. 167, 168 (D.C. Cir.
2010) (courts "may raise the res judicata preclusion defense sua sporzte") (citing Browr) v. D. C.,
514 F.3d l279, 1285-86 (D.C. Cir. 2008)) (other citation omitted); see also Fenwick v. U.S., 691
F. Supp. 2d 108, 116 (D.D.C. 2010) (observing that the doctrines of res judicata and collateral
estoppel "are so integral to the administration of the courts that a court may invoke [them] sua
sponte.") (citations and internal quotation marks omitted) (alteration in original).
ln the complaint’s Third Cause of Action captioned "Privacy Act of 1974 Violation
Denial of Access to Source Documents Relating to Plaintif ," plaintiff alleges that by letter of
March l8, 2013, he requested access to "all source documents pertaining to his Final Accounting
of Pay process," and concludes that he "has a legal right under the Privacy Act . . . to obtain [the]
documents and "there is no legal basis for denial of said right." Compl. at 10. This claim is not
foreclosed. Accordingly, it is
ORDERED that plaintiffs application to proceed in forma pauperis [Dkt. # 2] is
GRANTED; it is further
ORDERED that plaintiffs First Cause of Action for Declaratory Judgment and his

Second Cause of Action for Declaratory Judgment are DISMISSED; it is further

ORDERED that the Clerk shall open this action as brought under the Privacy Act, 5

U.S.C. § 552a, and randomly assign it to a district judge for further proceedings.

Unitevd Sta)és District Judge

we
Date: June  ,20l3